Title: To Alexander Hamilton from Justus Erich Bollmann, 13 April 1796
From: Bollmann, Justus Erich
To: Hamilton, Alexander


Philadelphia April 13. 1796
Sir,
A few days ago I had the pleasure to inclose You a copy of a letter which I had written to the President of the United States. In consequence of that I was called on Friday last to the State office, where Mr. Pickering told me that the President had some inclination to make a new effort to relieve the Marquis, and desired me at the same time to communicate to him by writing my Ideas on this subject. This occasioned a letter to the Secretary of State, of which I take the liberty to send You again a Copy, repeating once more that I always shall be very glad if You will enable me to regulate my Conduct with respect to myself as well as to the marquis, after your advice!
It was impossible not to have myself in view when I wrote the 8th paragraph of the inclosed letter, but I am so much convinced of what it asserts being essential and strictly true, that I would have written it exactly the same were I myself entirely out of the question!
It would be precious if this message were connectible with some other commercial and political object; it would be advantageous even, because the principal object, being in somewhat a secret one, would be more covered! I have received great kindness and attention from Prince Henry, when I was in Germany, and I am personally acquainted with the two sons of Count Bernstorf; of which the eldest is envoy extraordinary at the Court of Berlin!
I have the honor to be with the highest esteem   Sir   Your most obt. & hbe. st.
J. Erich Bollmann170 Market street
